950 F.2d 797
292 U.S.App.D.C. 388
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.PUERTO RICAN CEMENT CO., INC., Petitioner,v.FEDERAL MINE SAFETY and Health Review Commission andSecretary of Labor, Respondents.
No. 91-1078.
United States Court of Appeals, District of Columbia Circuit.
Dec. 12, 1991.As Amended Dec. 13, 1991.Rehearing Denied Feb. 11, 1992.

Before MIKVA, Chief Judge, and SILBERMAN and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record from the Federal Mine Safety and Health Review Commission and on the briefs filed by the parties.   The arguments have been accorded full consideration by the court and occasion no need for a published opinion.   See D.C.Cir.Rule 14(c).


2
Our standard of review is narrow.   If substantial evidence in the record supports the administrative law judge's determination, it must be affirmed.   Donovan on Behalf of Chacon v. Phelps Dodge Corp., 709 F.2d 86, 92 (D.C.Cir.1983).   In this case, Judge Melick plausibly concluded that the training programs and warning signs about honking before driving were ineffective, in light of evidence that drivers routinely ignored the regulation without being disciplined by the Company.  "Decisions by administrative factfinders as to demeanor and credibility," furthermore, "will be overturned ... only when the evidence to the contrary is overwhelmingly compelling."   N.L.R.B. v. Bausch & Lomb, 526 F.2d 817, 822 (2nd Cir.1975).   Judge Melick decided to credit Angel Torres's testimony that he often drove without honking, and the Company presents no evidence to the contrary.


3
ORDERED and ADJUDGED that 12 FMSCHRC 1934 (October 1990) be affirmed.


4
The Clerk is directed to withhold issuance of the mandate until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.